The opinion of the court was delivered by
Jones, J.—
We are reluctant to quash process for informality, but in this case it cannot be avoided. The return day appointed in this writ is not authorized by the act of assembly referred to. By the act of 30th March, 1811, section 4, four terms are appointed to this court, to begin on the first Monday of June, the first Monday of September, the first Monday of December, the first Monday of March, respectively; but the days upon which these terms shall terminate, are not appointed by any act of assembly. The act of 1811 requires, that if the number of suits *147should render it necessary, the judges shall sit daily, Sundays excepted, during at least nine months in every year, and gives them power to hold adjourned courts whenever the business of the court shall require them to do so. This leaves the continuance of the sessions of the court to some extent discretionary, and of course indefinite, until the court itself shall, by rule or by its arrangements of business, determine the continuance of its sessions at each term. This provision, therefore, of the 31st section, cannot be deemed to authorize the return day appointed in this writ. Whether that section of the act refers to this court, need not be determined. The writ issued in this case is quashed.
Rule absolute.a

 This decision does not interfere with the provision of the 31st section of the act of June 13, 1836, by which writs may be made returnable on the next day preceding the last day of the term, where, as in many of the county courts of Penn, sylvania, the duration of the terms is designated by law.'